Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment and response filed on January 29, 2021.
Claims 1, 6, 17, 32, and 33 have been amended. Claims 9-13, 25-29, and 34-35 have been cancelled. Claims 38-47 are new. Claims 1-8, 14-24, 30-33, and 36-47 are currently pending and have been examined.

Response to Arguments
112(a) rejection: The Applicant’s arguments and amendments with respect to the 112(a) rejection have been fully considered and are not persuasive.
The Applicant argues that the algorithm in ¶ [0105] of the specification as filed discloses the subject matter of claims 39, 41, 43, and 45. ¶ [0105] merely discloses comparison of the payment processor score to a threshold. Neither ¶ [0105] nor the example of algorithm in ¶ [0106]-[0124] disclose the “reducing” and “selecting” steps of claims 39, 41, 43, and 45.
However, on further analysis of the specification, it seems ¶ [0125], [0131] disclose the “reducing” and “selection” steps. As such, the 112(a) rejection is withdrawn.
103 rejection: The Applicant’s arguments and amendments with respect to the 103 rejection has been fully considered but are not persuasive.

Applicant’s substantive amendments necessitated an updated search and reconsideration of the claims.
As such, due to the substantive amendments, new grounds of rejection have been applied to address the amendments and newly claimed subject matter and an updated 103 rejection is presented below that addresses claims 1-8, 14-24, 30-33, and 36-47.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 6, 8, 14, 15, 17 – 22, 24, 30 – 33, 36-38, 40, 42, 44, 46, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140129357 A1 (Goodwin) in view of US 20170148021 A1 (Goldstein).
As per claim 1, Goodwin teaches,
one or more processors (¶ [0025]),
a computer-readable storage medium (¶ [0026]),
receive, at the device (¶ [0025]), data indicative of a description of a product or service available for purchase from an online merchant (FIG. 4A, ¶ [0105], [0025], [0090]),
determine, based on queries over a network for a plurality of payment processors, that a user associated with the device is recognized by one or more payment processors of the plurality of payment processors as having existing accounts with those payment processors (¶ [0027], [0082] - [0083]).
choosing a payment processor from amongst the one or more payment processors according to a scoring process (¶ [0066], ¶ [0078]),
trigger presentation of a payment processor-specific checkout element that identifies the chosen payment processor, the payment processor-specific checkout element operable to begin a payment process for the product or service with the chosen payment processor over the network (FIG. 4D, ¶ [0110], [0046]).
Goodwin does not explicitly teach, however, Goldstein teaches,
wherein the scoring process comprises (¶ [0102]),
evaluating respective scores for the one or more payment processors (¶ [0102]), wherein the scores are based at least in part on completion of the ones of the queries over the network for the plurality of payment processors for the one or more payment processors (¶ [0102] “Such rules may be added, removed, and changed by an administrator (e.g., a payments manager user) of the system 700, who also may drive automated decisions based on various thresholds (e.g. financial or numerical), randomized tests, time of day, week, month, or year, and may also support multivariate testing driven by upstream systems, such as changing the behavior of a payment method at the direction of multivariate testing performed in the customer website” testing of the payment processor as disclosed by Goldstein teaches scoring query completion),
selecting the payment processor from amongst the one or more payment processors based on the respective scores for the one or more payment processors (¶ [0102]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to evaluate payment processors based on a scoring mechanism of Goldstein in the automated payment method selection system of Goodwin since the claimed invention is merely a combination of old elements, and 

As per claims 17, 32, 33, the substance of claim 17, 32, and 33 are directed to substantially similar subject matter and claim limitations of claim 1, with special attention to “presenting a description of a product or service available for purchase from an online merchant on a client device” (see Goodwin, ¶ [0105], ¶ [0025], ¶ [0090]), “presenting a payment processor-specific checkout element that identifies the chosen payment processor” (see Goodwin FIG. 4D, ¶ [0110]), “a server computer comprising one or more processors and a computer-readable storage device that stores instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising” (see Goodwin, FIG. 1, ¶ [0026]-[0027]), “transmitting data to a client device which causes the client device to present a description of a product or service available for purchase from an online merchant” (see Goodwin, ¶ [0105], ¶ [0025], ¶ [0090]), “providing a description of a product or service available for purchase by a user from a merchant” (see Goodwin, ¶ [0105], ¶ [0025], ¶ [0090]), “processing a payment for the product or service with the chosen payment processor” (see Goodwin, FIG. 3C, 

As per claims 2, 18, and 46, combination of Goodwin and Goldstein teach all the limitations of claims 1, 17, and 32. Goodwin also teaches,
wherein the instructions that cause the device to perform steps for determining whether the user associated with the device is recognized by the one or more payment processors as having existing accounts comprises at least one of (¶ [0082] - [0083]),
instructions for querying at least one payment processor or for receiving an associated response (¶ [0027).

As per claims 3, 19, and 47, combination of Goodwin and Goldstein teach all the limitations of claims 1, 17, and 32. Goodwin also teaches, 
wherein the payment processor-specific checkout element is a button that comprises at least one of a textual or design element identifying the chosen payment processor (FIG. 4D, ¶ [0110]).

As per claims 4, 20, combination of Goodwin and Goldstein teach all the limitations of claims 1 and 17. Goodwin also teaches,
the payment processor-specific checkout element is not presented to the user until the chosen payment processor is determined (¶ [0046]).

As per claims 5 and 21, combination of Goodwin and Goldstein teach all the limitations of claims 1 and 17. Goodwin also teaches,
wherein the selection of the chosen payment processor from amongst the one or more payment processors with whom the user is indicated as having existing accounts is further based on an order of preference (¶ [0046], ¶ [0072]).

As per claims 6 and 22, combination of Goodwin and Goldstein teach all the limitations of claims 1 and 17. Goodwin also teaches,
wherein the selection of the payment processor from amongst the one or more payment processors with whom the user associated with the device has existing accounts is further based on geolocation data (¶ [0046], ¶ [0039]).

As per claims 8 and 24, combination of Goodwin and Goldstein teach all the limitations of claims 1 and 17. Goodwin also teaches,
wherein queries for the plurality of payment processors include, for at least one of the payment processors of the plurality of payment processors a query across a network to the payment processor for determining whether the user has an account with that payment processor (¶ [0029], ¶ [0057]).


wherein the payment processor-specific checkout element further comprises a user display element that displays payment processors that are not the chosen payment processor, but for which the instructions determined that the user has existing account (¶ [0111], ¶ [0116]).
 
As per claims 15 and 31, combination of Goodwin and Goldstein teach all the limitations of claims 14 and 30. Goodwin also teaches,
wherein the user display element is configured to display the payment processors that are not the chosen payment processor in a preference order (¶ [0111], [0116], [0133], [0072]).

As per claim 36, combination of Goodwin and Goldstein teach all the limitations of claim 33. Goodwin also teaches, 
wherein the user is notified when there is no preferred payment processor available with whom the user has an account (¶ [0082] - [0083], ¶ [0054] "[i]f the user has not defined a preferred payment method in the list of preferred payment method from step 208 and the local rule set 103 includes a preference for manual intervention, the intelligent payment system 100 seeks a manual approval from the user in step 210" teaches user notification of no preferred payment method).


wherein the merchant is notified when there is no preferred payment processor available with whom the user has an account (¶ [0082] - [0083], ¶ [0062] "[i]f the user prefers to manually select a payment method from the list of payment methods, the manually selected payment method is then sent to the merchant in step 322", teaches merchant notification of manual selected payment method when there is no preferred payment method).

As per claim 38, 40, 42, and 44, combination of Goodwin and Goldstein teach al the limitations of claims 1, 17, 32, and 33. Combination of Goodwin and Goldstein do not explicitly teach, however, Goldstein teaches,
wherein the scores for the one or more payment processors are further based on a completion of loading of dependencies for display of a payment processor checkout element for each of the one or more payment processors (¶ [0102], [0115]).

Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin in view of Goldstein in further view of US 20130036023 A1 (Koplowitz).
As per claims 7 and 23, combination of Goodwin and Goldstein teach all the limitations of claims 1 and 17. Combination of Goodwin and Goldstein do not explicitly teach, however, Koplowitz teaches,
wherein the instructions, when executed, further cause the device to determine a method of communicating with each payment processor based upon an identity of the payment processor (¶ [0107]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a type/manner of communication channel with a financial institution in Koplowitz in the automated payment method selection system of Goodwin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because communication with a financial institution is enhanced by arranging utilization of requisite communication method with the financial institution.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin in view of Goldstein in further view of US 20170178116 A1 (Savolainen).
As per claim 16, combination of Goodwin and Goldstein teach all the limitations of claim 1. Combination of Goodwin and Goldstein do not explicitly teach, however, Savolainen teaches,
wherein the device is a point of sale device (¶ [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include POS capabilities in Savolainen in the automated payment method selection system of Goodwin since the claimed invention is .

Claims 39, 41, 43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin in view of Goldstein in further view of US 20170053258 A1 (Carney).
As per claims 39, 41, 43, and 45, combination of Goodwin and Goldstein teach all the limitations of claim 1, 17, 32, and 33. Combination of Goodwin and Goldstein do not explicitly teach, however, Carney teaches,
wherein the scoring process further comprises assigning an initial score threshold value (¶ [0041]),
determining if the score for any of the one or more payment processors is at or above the initial score threshold value (FIG. 3, item 306, ¶ [0041]),
reducing the initial score threshold value to a reduced score threshold value and revaluating the score for each payment processor until the score for at least one of the one or more payment processors is at or above the reduced score threshold value (¶ [0044]),
selecting one of the at least one of the one or more payment processors for which the score is at or above the reduced score threshold value (¶ [0045], [0040]).


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692